Case 2:06-cr-00088-JES-MRM Document 348 Filed 08/31/21 Page 1 of 12 PageID 1521




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

 UNITED STATES OF AMERICA

 VS.                                      CASE NO: 2:06-cr-88-JES-MRM
                                         CASE NO: 2:08-cr-158-JES-NPM
 ISAAC L. MARION


                             OPINION AND ORDER

       This matter comes before the Court on defendant's Motion to

 Reduce Sentence for Extraordinary and Compelling Reasons Pursuant

 to the Newly Amended 18 U.S.C. 3582(c)(1)(A)(i) of the First Step

 Act Enacted Dec. 21, 2018 Based on Non-Medical Circumstances (Docs.

 ## 338, 216, respectively) filed on December 5, 2019, and a

 Supplemental Motion to Reduce Sentence Pursuant to 18 U.S.C. §

 3582(c)(1)(A) (Doc. #224) filed in the second case by appointed

 counsel based on medical reasons.       For the reasons set forth below,

 the motions are denied.

       The Eleventh Circuit recently summarized the First Step Act

 as follows:

             The Fair Sentencing Act, enacted on August 3,
             2010, amended 21 U.S.C. §§ 841(b)(1) and
             960(b) to reduce the sentencing disparity
             between crack and powder cocaine. Fair
             Sentencing Act of 2010, Pub. L. No. 111-220,
             124 Stat. 2372 (Fair Sentencing Act); see
             Dorsey v. United States, 567 U.S. 260, 268-
             69, 132 S. Ct. 2321, 183 L. Ed. 2d 250 (2012)
             (detailing the history that led to the
             enactment of the Fair Sentencing Act). Section
Case 2:06-cr-00088-JES-MRM Document 348 Filed 08/31/21 Page 2 of 12 PageID 1522



             2 of the Fair Sentencing Act changed the
             quantity of crack cocaine necessary to trigger
             a 5-year mandatory minimum from 5 grams to 28
             grams. Fair Sentencing Act § 2(a)(2); 21
             U.S.C. § 841(b)(1)(B)(iii). Thus, possession
             of less than 28 grams of crack cocaine now
             falls under the purview of 21 U.S.C. §
             841(b)(1)(C). The Fair Sentencing Act did not
             expressly make any changes to § 841(b)(1)(C),
             which provides for a term of imprisonment of
             not more than 30 years for cases (1) involving
             quantities of crack cocaine that do not fall
             within § 841(b)(1)(A) or (B), and (2) are
             committed by defendants after a prior felony
             drug conviction has become final. See Fair
             Sentencing   Act   §   2(a);   21   U.S.C.   §
             841(b)(1)(C).

             In 2018, Congress enacted the First Step Act,
             which made retroactive for covered offenses
             the statutory penalties enacted under the Fair
             Sentencing Act. See First Step Act § 404.
             Under § 404(b) of the First Step Act, “[a]
             court that imposed a sentence for a covered
             offense may ... impose a reduced sentence as
             if sections 2 and 3 of the Fair Sentencing Act
             ... were in effect at the time the covered
             offense was committed.” Id. § 404(b). The
             statute defines “covered offense” as “a
             violation of a Federal criminal statute, the
             statutory penalties for which were modified by
             section 2 or 3 of the Fair Sentencing Act ...,
             that was committed before August 3, 2010.” Id.
             § 404(a). The First Step Act further states
             that “[n]othing in this section shall be
             construed to require a court to reduce any
             sentence pursuant to this section.” Id. §
             404(c). In deciding whether to reduce a
             defendant's sentence under the First Step Act,
             a district court has wide latitude to
             determine whether and how to exercise its
             discretion, and it may consider the 18 U.S.C.
             § 3553(a) factors and a previous drug-quantity
             finding made for the purposes of relevant
             conduct. United States v. Jones, 962 F.3d
             1290, 1301, 1304 (11th Cir. 2020). However,




                                    - 2 -
Case 2:06-cr-00088-JES-MRM Document 348 Filed 08/31/21 Page 3 of 12 PageID 1523



             consideration of the § 3553(a) factors is not
             mandatory in granting or denying a sentence
             reduction under § 404(b) of the First Step
             Act. United States v. Stevens, 997 F.3d 1307,
             1310 (11th Cir. 2021).

 United States v. Carter, No. 20-13328, 2021 WL 3486171, at *2 (11th

 Cir. Aug. 9, 2021).

       As for compassionate release,

             Most recently, the FSA expanded who could file
             a motion for a reduction of sentence. The
             statute initially read “the court, upon motion
             of the Director of the Bureau of Prisons, may
             reduce the term of imprisonment.” 18 U.S.C. §
             3582(c)(1)(A) (1984) (amended 2018). The First
             Step Act added the italicized language: “the
             court, upon motion of the Director of the
             Bureau of Prisons, or upon motion of the
             defendant after the defendant has fully
             exhausted all administrative rights to appeal
             a failure of the Bureau of Prisons to bring a
             motion on the defendant's behalf or the lapse
             of 30 days from the receipt of such a request
             by the warden of the defendant's facility,
             whichever is earlier, may reduce the term of
             imprisonment.” Pub. L. No. 115-391, § 603(b),
             132 Stat. 5194, 5239 (2018) (amending 18
             U.S.C. § 3582). In addition to allowing
             defendant-filed     Section      3582(c)(1)(A)
             motions, the FSA also required the BOP to
             notify prisoners when they may be eligible and
             to help them craft and file their motions. See
             Pub. L. No. 115-391, § 603(b), 132 Stat. 5194,
             5239–41 (2018) (amending 18 U.S.C. § 3582).

 United States v. Bryant, 996 F.3d 1243, 1250 (11th Cir. 2021).

       Case No. 2:06-cr-88

       The Court previously noted that the Federal Public Defender’s

 Office did not contest the United States Probation Memorandum (Doc.




                                    - 3 -
Case 2:06-cr-00088-JES-MRM Document 348 Filed 08/31/21 Page 4 of 12 PageID 1524



 #344) noting that the Fair Sentencing Act did not apply to reduce

 the applicable penalties because the conviction involved cocaine,

 not   cocaine    base.       The   Court   released   the   Federal    Public

 Defender’s Office since the remaining aspect of the motion was

 outside the scope of its appointment.           (Doc. #346.)      The motion

 is denied to the extent that it seeks a retroactive reduction under

 the First Step Act.

       The Court otherwise will address the pro se motion to the

 extent   that   it   seeks   compassionate    release.      At   the   Court’s

 direction, the government filed a Response (Doc. #347) on April

 16, 2021, which opposed the motion.            The government notes that

 defendant’s sentence was reduced to 87 months effective November

 2, 2015, pursuant to Amendment 782 of the United States Sentencing

 Guidelines.     (Doc. #326; Doc. #347, p. 7.)         Defendant has served

 over 14 years of incarceration, and therefore has completed his

 term of imprisonment in the first filed case.            (Doc. #347, p. 7.)

 Regardless of whether there has been exhaustion of defendant’s

 administrative remedies, the Court finds that the motion is moot

 as to this first filed case.

       Case No. 2:08-cr-158

       As to the second case, the Federal Public Defender did not

 contest that defendant’s offense of conviction was not a covered

 offense under Section 404 of the First Step Act.             (Doc. #220, p.




                                      - 4 -
Case 2:06-cr-00088-JES-MRM Document 348 Filed 08/31/21 Page 5 of 12 PageID 1525



 1.)    The motion is denied to the extent that it seeks a retroactive

 reduction under the First Step Act.

        Nonetheless, the Federal Public Defender sought to expand its

 scope    of   appointment        to   file     a    supplemental      motion    for

 compassionate release.      (Doc. #221.)           The Federal Public Defender

 filed a Supplemental Motion to Reduce Sentence Pursuant to 18

 U.S.C. § 3582(c)(1)(A) (Doc. #224) and the government filed a

 Response in Opposition (Doc. #225) on May 14, 2021.                On August 27,

 2021, counsel filed another Supplement in Support of Motion to

 Reduce Sentence (Doc. #226) with medical records.

        At the time of sentencing, defendant was 48 years old with

 prior gunshot wounds, a severely broken leg requiring placement of

 steel rods and skin grafts, a torn intestine requiring a colostomy

 bag,    hernia,   and   Sickle    Cell   Trait.       (Doc.   #224,    pp.     1-2.)

 Defendant has now served more than 14.5 years in the custody of

 the Bureau of Prisons.       Defendant now also suffers from obesity,

 hypertension, and he has a heart condition and history of Hepatitis

 C and high cholesterol.      (Id., p. 2.)          Defendant’s updated medical

 records also substantiate a renal cyst and structural abnormality,

 hypercoagulable state, dyslipidemia, hyperglycemia, and a positive

 Hepatitis C antibody test.            (Doc. #226.)     Defendant was approved

 for a transfer to home confinement under the supervision of the

 Miami Reentry Management Office in response to the pandemic.




                                        - 5 -
Case 2:06-cr-00088-JES-MRM Document 348 Filed 08/31/21 Page 6 of 12 PageID 1526



 (Doc. #225, p. 1.)         While at home, defendant contracted a severe

 case of COVID-19 and was hospitalized for a period of time.                   (Doc.

 #224, p. 3.)       Defendant thereafter violated the terms of his home

 confinement by leaving the house for a doctor’s appointment,

 shopping, to pay his phone bill, and to pick up his daughter from

 high school, all without permission.             Defendant was sanctioned and

 has been at Charlotte County Jail since November 10, 2020.                    (Id.,

 p. 3.)

       Defendant     will   be   eligible    for    home    detention    placement

 October 17, 2021 and has a current projected release date of April

 17, 2022.        Defendant has a new release plan to live with his

 daughter in an “environment he anticipates that he will be much

 more successful” with the constraints of home confinement.                    (Id.,

 pp.   2,   4.)      Counsel     argues    that    defendant’s   rehabilitation

 combined with his risk of contracting COVID-19 again, compel

 finding     an    extraordinary     and     compelling      reason     warranting

 compassionate release.          (Id., p. 4.)      The government opposes the

 motion for failure to exhaust his administrative remedies, and for

 lack of a compelling reason to grant release.

       There appears to be some disagreement as to whether defendant

 exhausted    his    administrative       remedies.        Counsel    argues    that

 defendant made a request via a Form BP-8 in November 2019, however

 the government states that there is no evidence that a BOP staff




                                      - 6 -
Case 2:06-cr-00088-JES-MRM Document 348 Filed 08/31/21 Page 7 of 12 PageID 1527



 member received it or that defendant appealed a denial.                   (Doc.

 #224, p. 7; Doc. #225, pp. 6-7.)          Defense counsel argues that the

 condition    precedent    is   sufficiently     met   as   defendant    is    not

 currently housed in a BOP facility, and therefore he is not

 required to exhaust.      The government does not concede this point

 and argues that defendant has failed his burden to show exhaustion.

 (Doc. #224, p. 9; Doc. #225, p 8.)

       Defendant’s current placement is outside the BOP, and the

 Administrative Remedy log reflects that a request for a transfer

 for proper medical care was made in October 2019 and closed on

 November 7, 2019, but no request was made in November 2019.             (2:06-

 cr-88, Doc. #347-1, Exh. A.)         The November 1, 2019, Documentation

 of Informal Resolution Attempt form (Doc. #216-5) reflects staff

 initials    of   having   received    the    form   even   if   there   was   no

 resolution or information in the other columns.            Without any clear

 evidence one way or another if the log is accurate or if the

 request was resolved, the Court will treat the administrative

 remedies as exhausted for purposes of this motion.

       In the sentencing context, a district court has “no inherent

 authority” to modify an already imposed imprisonment sentence.

 United States v. Diaz-Clark, 292 F.3d 1310, 1315, 1319 (11th Cir.

 2002).      “The   authority    of    a   district    court     to   modify   an

 imprisonment sentence is narrowly limited by statute.” United




                                      - 7 -
Case 2:06-cr-00088-JES-MRM Document 348 Filed 08/31/21 Page 8 of 12 PageID 1528



 States v. Phillips, 597 F.3d 1190, 1194–95 (11th Cir. 2010).                       A

 term of imprisonment may be modified only in limited circumstances.

 18 U.S.C. § 3582(c).           Title 18 U.S.C. § 3582(c)(1)(A)(i), as

 amended   by    the   First    Step   Act,    allows   a    court    to   modify   a

 prisoner's sentence “in any case” if:

               (A) the court . . . upon motion of the
               defendant . . . may reduce the term of
               imprisonment (and may impose a term of
               probation or supervised release with or
               without conditions that does not exceed the
               unserved portion of the original term of
               imprisonment), after considering the factors
               set forth in [18 U.S.C.] section 3553(a) to
               the extent that they are applicable, if it
               finds that—

               (i) extraordinary and compelling reasons
               warrant such a reduction. . . . and that such
               a reduction is consistent with applicable
               policy statements issued by the Sentencing
               Commission. . . .

 18 U.S.C. § 3582(c)(1)(A)(i).           The “applicable policy statements

 issued by the Sentencing Commission” are found in Section 1B1.13

 of the U.S. Sentencing Guidelines Manual Application Notes, and a

 Court   may    not    reduce   a    sentence   under       Section   3582   unless

 consistent with 1B1.13.            United States v. Bryant, No. 19-14267,

 2021 WL 1827158, at *13 (11th Cir. May 7, 2021).                Section 1B1.13,

 Application Note 1, provides that “extraordinary and compelling

 reasons exist under” the following circumstances relevant here:

               (A) Medical Condition of the Defendant.—

               (i) The defendant is suffering from a terminal
               illness (i.e., a serious and advanced illness



                                       - 8 -
Case 2:06-cr-00088-JES-MRM Document 348 Filed 08/31/21 Page 9 of 12 PageID 1529



             with an end of life trajectory). A specific
             prognosis   of  life   expectancy (i.e.,  a
             probability of death within a specific time
             period) is not required. Examples include
             metastatic solid-tumor cancer, amyotrophic
             lateral sclerosis (ALS), end-stage organ
             disease, and advanced dementia.

             (ii) The defendant is—

             (I) suffering from       a   serious    physical   or
             medical condition,

             (II) suffering from a serious functional or
             cognitive impairment, or

             (III) experiencing deteriorating physical or
             mental health because of the aging process,
             that substantially diminishes the ability of
             the defendant to provide selfcare within the
             environment of a correctional facility and
             from which he or she is not expected to
             recover.

             . . .

             (D) Other Reasons. —As determined by the
             Director of the Bureau of Prisons, there
             exists   in    the   defendant's    case   an
             extraordinary and compelling reason other
             than, or in combination with, the reasons
             described in subdivisions (A) through (C).

 U.S.S.G. § 1B1.13 cmt. n.1.        Defendant must also not be a danger

 to the safety of any other person or to the community.                 Id.,

 §1B1.13(2); 18 U.S.C. § 3142(g).           Thus, a defendant is eligible

 for    compassionate     release    if     the     district    court   finds

 “extraordinary and compelling reasons” that are “consistent with

 this policy statement” Id. § 1B1.13(1), (3). If there are such

 “extraordinary and compelling reasons” for compassionate release,




                                    - 9 -
Case 2:06-cr-00088-JES-MRM Document 348 Filed 08/31/21 Page 10 of 12 PageID 1530



  the district court has the discretion to reduce the defendant's

  term of imprisonment after considering the applicable section

  3553(a) factors.       United States v. Monaco, 832 F. App'x 626, 629

  (11th Cir. 2020).

        The   government    concedes    that    defendant’s   medical    records

  substantiate his obesity and primary hypertension and that he is

  at higher risk of becoming severely ill from COVID-19.                   (Doc.

  #225, pp. 9-10.)       Defendant has had COVID-19, recovered, and is

  now vaccinated against COVID-19.          (Id., p. 10.)      Counsel argues

  that the risks remain of a reinfection.

        As of July 27, 2021, the CDC has updated its recommendations

  for fully vaccinated people to wear a mask in public indoor

  settings in areas of substantial or high transmission, including

  at correctional facilities.           Lee County, Florida is currently

  identified by the CDC as a high transmission risk. 1                Defendant

  clearly recovered from COVID-19, when he left home confinement to

  pick up his daughter and run errands, even if he may suffer unknown

  long-term health effects.          Defendant contracted COVID-19 after

  release and not in a BOP facility, and he has demonstrated that he

  cannot manage the constraints of home confinement.             Defendant is

  fully     vaccinated   and   has     therefore   decreased    his     risk   of



        1 https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-
  vaccinated-guidance.html




                                       - 10 -
Case 2:06-cr-00088-JES-MRM Document 348 Filed 08/31/21 Page 11 of 12 PageID 1531



  contracting         a        severe        case        of        COVID-19.

  https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-

  vaccinated.html.

        Defendant attached a Male Custody Classification Form (Doc.

  #216-4) reflecting a criminal history score of 1 point, a security

  level of minimum, and no violence or escapes as of June 9, 2019.

  The government argues that defendant violated his conditions of

  release by making 7 unauthorized stops while monitored with a GPS

  unit.   (Doc. #225, p. 16.)     The government argues that the motion

  should be denied and defendant “should not reap the benefit of a

  premature termination of his sentence of incarceration.”             (Id.,

  p. 17.)    While defendant does not pose a danger to the safety of

  the community, 18 U.S.C. § 3142(g), the Court agrees that defendant

  has not demonstrated compelling and extraordinary circumstances

  justifying another compassionate release.

        ORDERED:

        1. Defendant's Motion to Reduce Sentence for Extraordinary

            and Compelling Reasons Pursuant to the Newly Amended 18

            U.S.C. 3582(c)(1)(A)(i) of the First Step Act Enacted Dec.

            21, 2018 Based on Non-Medical Circumstances (Doc. #338) is

            DENIED as moot.

        2. Defendant's Motion to Reduce Sentence for Extraordinary

            and Compelling Reasons Pursuant to the Newly Amended 18




                                    - 11 -
Case 2:06-cr-00088-JES-MRM Document 348 Filed 08/31/21 Page 12 of 12 PageID 1532



           U.S.C. 3582(c)(1)(A)(i) of the First Step Act Enacted Dec.

           21, 2018 Based on Non-Medical Circumstances (Doc. #216) is

           DENIED.

        3. Defendant’s     Supplemental      Motion   to     Reduce     Sentence

           Pursuant   to   18   U.S.C.   §   3582(c)(1)(A)    (Doc.    #224)   is

           DENIED.

        DONE and ORDERED at Fort Myers, Florida, this                 31st     day

  of August 2021.




  Copies:
  Counsel of Record




                                    - 12 -
